Title: To Thomas Jefferson from Alexander Garrett, 7 June 1822
From: Garrett, Alexander
To: Jefferson, Thomas


Dr Sir
Charlottesville
7th June 1822
I am again out of funds to meet. the drafts of the Proctor of the University and the holders of a few, are pressing. I therefore enclose a check for three thousand dollars for your approval. I would come up to see you in person, but am detained by the court selling to day. I intend starting early tomorrow morning to Richmond and wish to take the enclosed check down with me.Respectfully Your Mo. Obt StAlex: Garrett